IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON,
                                                  DIVISION ONE
                      Respondent,
                                                  No. 81867-8-I
               v.
                                                  UNPUBLISHED OPINION
 KEBEDE B. ABAWAJI,

                      Appellant.


       DWYER, J. — Kebede Abawaji appeals from the superior court’s order

denying his motion for postconviction deoxyribonucleic acid (DNA) testing and

appointment of counsel under RCW 10.73.170. Abawaji contends that the

superior court erred by denying his request for postconviction DNA testing

because a favorable DNA test would demonstrate his innocence on a more

probable than not basis. In advancing this contention, Abawaji asserts that the

superior court erred by denying this request because it was unfamiliar with the

trial record and misunderstood the contested issues at trial. In addition, with

regard to the denial of his request for appointment of counsel, Abawaji asserts

that the superior court erred by not finding him to be “indigent,” as defined by

RCW 10.101.010, or appointing counsel. Because the superior court did not err

by denying either of Abawaji’s requests, we affirm.
No. 81867-8-I/2


                                           I

       Kebede Abawaji and Tigist Belte were married in Ethiopia in 1999 and

moved to the United States in 2003. By 2014, the couple was legally separated.

However, Abawaji was allowed to visit Belte’s home at will in order to visit his

four children.

       On November 1, 2014, Abawaji and Belte were at Belte’s home when

Abawaji became angry and an argument ensued. At one point, Abawaji grabbed

Belte by the neck, threw her onto a bed, choked her, and threated to kill her.

Belte was able to wrestle free, at which point Abawaji approached her with a

kitchen knife. Belte retreated outside of the home and her oldest son, Olifa, was

able to get the knife away from his father. Abawaji was subsequently arrested.

However, the charges were dismissed when Belte did not appear for trial.

       In February 2015, Abawaji and Belte officially divorced. After the divorce,

Abawaji became concerned that Belte had become romantically involved with

another man. Abawaji’s concern grew to the point that he placed an audio

recording device in Belte’s car and a video recording device in her home. Soon

thereafter, Belte signed a “contract,” drafted by one of her sons, in which she

promised not to have relationships with other men.

       Abawaji testified that, pursuant to a tradition in the Oromo culture, of which

he is a member, when a married woman takes a lover, “one of the men need to

go – going to kill each other. That’s for sure, that’s for sure. So I was afraid, I

was scared.” He went on to explain that, essentially, the tradition requires that

the new lover and his friends and family try to kill the woman’s husband.



                                               2
No. 81867-8-I/3


      On April 1, 2015, Abawaji encountered Belte outside of her home. Belte

testified that Abawaji came up from behind her and, when she turned around,

she saw him holding an object that “look[ed] like . . . a hammer.” Belte further

testified that Abawaji then struck her in the head with the hammer, causing her to

fall and lose consciousness. Abawaji then telephoned 911 and informed the

dispatcher that he had hit Belte with a hammer:

      CALLER: Uh, I hit my—my wife.
      OPERATOR: You hit your wife?
      CALLER: Yes.
      ...
      OPERATOR: Okay you hit her with your car or you hit her
      intentionally with your fist? What are you saying?
      ...
      CALLER: with a hammer.
      ...
      OPERATOR: hammer?
      CALLER: Yes. In her head. Because she pissed me off.

      When Seattle police officers arrived at Belte’s home, Abawaji immediately

surrendered to them and identified Belte as “his wife.” He informed the officers

that Belte had broken their “contract” by “sharing his bed” with another man.

Abawaji then directed the officers to the location of the hammer, which was in the

trunk of his car. Abawaji was recorded on police in-car video footage

acknowledging his Miranda1 rights. Abawaji then admitted to the officers that he

hit Belte with a hammer:

      OFFICER: What did you hit her with?
      MR. ABAWAJI: With a hammer.
      OFFICER: Where’s the hammer?
      MR. ABAWAJI: I threw it over -- you want to know where? It’s under
      the – under the (inaudible).
      OFFICER: Under the car?
      MR. ABAWAJI: In the car, in the car.

      1   Miranda v. Arizona, 384 U.S. 436, 88 S. Ct. 1602, 16 L. Ed. 2d 694 (1966).

                                                    3
No. 81867-8-I/4


       OFFICER: In this car?
       MR. ABAWAJI: Yeah
       OFFICER: Or in your car?
       MR. ABAWAJI: In my car.
       OFFICER: Red one? In your car. Can we get it out of your car?
       MR. ABAWAJI: Yeah.

       Belte sustained severe injuries. Upon arrival at the emergency room at

Harborview Medical Center, she was intubated and entirely unresponsive. The

attending physician found multiple depressed skull fractures, which were

described as “bleeding dents to her skull.”

       At trial, Abawaji pleaded self-defense, claiming that he was in fear for his

life. Abawaji claimed that he became aware of a plan to kill him through a

recording made on the video device that he had placed in Belte’s home.

       Abawaji also claimed that, on the date of the incident, he confronted Belte

with this recording and she became angry and forced him out of the house. He

further testified that, after being forced out of the house, Belte grabbed him and

he pushed her away. They then both fell to the ground, with Abawaji landing on

top of Belte. According to Abawaji, Belte hit her head on the ground when she

initially fell, and then proceeded to stand up and fall again two or three more

times. Abawaji testified that he then telephoned 911 and informed the operator

that he had hit Belte with a hammer “[s]o they [would] come quickly.” Abawaji

also testified that he maintained this story with the responding officers because,

in Ethiopia, the “police beat you up to death” for lying.

       The hammer in question was never submitted for DNA testing. In October

2015, Abawaji was convicted of attempted murder in the second degree while

armed with a deadly weapon and felony harassment – domestic violence. The

                                              4
No. 81867-8-I/5


trial court imposed a standard-range sentence of 201 months of incarceration,

which included a 24-month deadly-weapon enhancement. Abawaji’s judgment

and sentence was affirmed on direct appeal. State v. Abawaji, No. 74256-6-I,

slip op. at 11 (Wash. Ct. App. Mar. 6, 2017) (unpublished),

http://www.courts.wa.gov/opinions/pdf/742566.pdf.

      In August 2019, Abawaji mailed a written request to the superior court for

postconviction DNA testing of the hammer pursuant to RCW 10.73.170, as well

as appointment of counsel under RCW 10.73.170(4). Over the next year,

Abawaji attempted, several times, to request a hearing on his motion. In July

2020, the superior court denied Abawaji’s request for postconviction DNA testing

and declined to appoint counsel to prepare and present the motion.

      Abawaji appeals.

                                        II

      Abawaji contends that the superior court erred by denying his motion for

postconviction DNA testing under RCW 10.73.170. According to Abawaji, the

superior court should have granted this motion because a favorable DNA test

result would demonstrate his innocence, on a more probable than not basis. We

disagree.




                                             5
No. 81867-8-I/6


                                          A

       We review a trial court’s ruling on a motion for postconviction DNA testing

for abuse of discretion. State v. Crumpton, 181 Wn.2d 252, 257, 332 P.3d 448

(2014). A trial court abuses its discretion if the decision rests on facts

unsupported by the record or was reached by applying the wrong legal standard.

Crumpton, 181 Wn.2d at 257.

                                          B

     RCW 10.73.170 provides a mechanism for individuals to seek DNA testing

in order to establish their innocence. Crumpton, 181 Wn.2d at 258. In relevant

part, RCW 10.73.170 provides:

               (1) A person convicted of a felony in a Washington state
       court who currently is serving a term of imprisonment may submit to
       the court that entered the judgment of conviction a verified written
       motion requesting DNA testing, with a copy of the motion provided
       to the state office of public defense.
               (2) The motion shall:
               (a) State that:
               (i) The court ruled that DNA testing did not meet acceptable
       scientific standards; or
               (ii) DNA testing technology was not sufficiently developed to
       test the DNA evidence in the case; or
               (iii) The DNA testing now requested would be significantly
       more accurate than prior DNA testing or would provide significant
       new information;
               (b) Explain why DNA evidence is material to the identity of
       the perpetrator of, or accomplice to, the crime, or to sentence
       enhancement; and
               (c) Comply with all other procedural requirements
       established by court rule.
               (3) The court shall grant a motion requesting DNA testing
       under this section if such motion is in the form required by
       subsection (2) of this section, and the convicted person has shown
       the likelihood that the DNA evidence would demonstrate innocence
       on a more probable than not basis.

RCW 10.73.170.

                                              6
No. 81867-8-I/7


       The statute has both procedural and substantive requirements.

Crumpton, 181 Wn.2d at 258. The procedural requirements are lenient. State v.

Riofta, 166 Wn.2d 358, 367, 209 P.3d 467 (2009). By contrast, the “substantive

standard is onerous.” Riofta, 166 Wn.2d at 367.

       Because the State concedes that Abawaji has met his procedural burden,

these requirements need not be discussed further. At issue is the substantive

portion of the statute, which requires the convicted person to show “the likelihood

that the DNA evidence would demonstrate innocence on a more probable than

not basis.” RCW 10.73.170(3).

       “In determining whether a petitioner has satisfied this requirement, our

Supreme Court has instructed that the petitioner is entitled to the ‘favorable

presumption’ of an ‘exculpatory DNA test result.’” State v. Braa, 2 Wn. App. 2d

510, 520, 410 P.3d 1176 (2018) (quoting Crumpton, 181 Wn.2d at 260).

However, in considering the petitioner’s motion under subsection (3), the court

       should not ignore the evidence from trial. It must look at DNA
       evidence in the context of all the evidence against the individual
       when deciding the motion. Riofta, 166 Wn.2d at 368. It is only
       within the context of the other evidence that the court can
       determine whether DNA evidence might demonstrate innocence.

Crumpton, 181 Wn.2d at 262 (footnote omitted).

       Accordingly, we “look to whether, considering all the evidence from trial

and assuming an exculpatory DNA test result, it is likely the individual is innocent

on a more probable than not basis.” Crumpton, 181 Wn.2d at 260.

       An exculpatory DNA test result can be useful to show innocence on a

more probable than not basis when the identity of a lone perpetrator is in



                                             7
No. 81867-8-I/8


question. For example, in State v. Gray, the court held that the defendant, who

had been convicted of rape and attempted rape of two teenage girls, was entitled

to postconviction DNA testing because it was undisputed that there was only one

perpetrator. 151 Wn. App. 762, 774, 215 P.3d 961 (2009). If the new DNA

evidence excluded Gray as the source of the DNA, then his innocence was likely

on a more probable than not basis. Gray, 151 Wn. App. at 774. Similarly, in

State v. Thompson, our Supreme Court held that, in a situation in which the

identity of the lone perpetrator is in question, DNA testing will either exculpate or

inculpate the defendant. 173 Wn.2d 865, 876, 271 P.3d 204 (2012). However,

in this case, whether Abawaji was the perpetrator is not seriously at issue.

       Abawaji’s motion requesting postconviction DNA testing states that the

hammer, “if tested would prove that it was not used in the assault.” Abawaji

further claimed that, “[h]ad [his] attorney believed that he told 911 that he hit his

wife with a hammer for the sole purpose of getting them to respond to the scene

faster, he would not stand convicted, and had an actual defense.”

       Abawaji was convicted of attempted murder in the second degree with a

deadly weapon enhancement. The elements of murder in the second degree are

provided in RCW 9A.32.050, which states, in relevant part:

               (1) A person is guilty of murder in the second degree when:
               (a) With intent to cause the death of another person but
       without premeditation, he or she causes the death of such person
       or of a third person.

RCW 9A.32.050(1)(a).




                                              8
No. 81867-8-I/9


       Moreover, “[a] person is guilty of an attempt to commit a crime if, with

intent to commit a specific crime, he or she does any act which is a substantial

step toward the commission of that crime.” RCW 9A.28.020(1).

       Additionally, Abawaji’s sentence included a deadly weapon enhancement,

which required a finding that “the offender or an accomplice was armed with a

deadly weapon other than a firearm.” RCW 9.94A.533(4).

       Abawaji claims that a favorable DNA test result (specifically, a test

disclosing none of Belte’s DNA on the hammer) would necessarily mean that he

did not use the hammer to attack Belte. However, “neither our Supreme Court

nor this court has held that a petitioner is entitled to additional inferences in his

favor beyond the assumption of a favorable DNA test result.” Braa, 2 Wn. App.

2d at 521. In other words, we are not obligated to accept the petitioner’s theory

for what a favorable DNA test result means. See Braa, 2 Wn. App. 2d at 522

(stating that the defendant was not entitled to the favorable inference that the

presence of the victim’s blood in the parking lot necessarily meant that the

defendant acted in self-defense, especially in light of the other available

inferences and the great weight of the evidence); see also Riofta, 166 Wn.2d at

370 (stating that a lack of the defendant’s DNA, or the presence of someone

else’s, on the hat of the shooter, which was left at the scene of the crime, was not

evidence of defendant’s innocence).

       As expressed in Abawaji’s motion, a favorable DNA test result would show

only a lack of Belte’s DNA on the hammer. Assuming this favorable DNA test

result and considering the evidence presented at trial, the record supports the



                                               9
No. 81867-8-I/10


superior courts conclusion that Abawaji did not establish that a favorable test

result would demonstrate his innocence on a more probable than not basis.

     In ruling on the motion for postconviction DNA testing, the superior court

reasoned:

      A lack of DNA evidence connected to his wife on the hammer,
      presuming the result of a test would produce this “favorable” result
      for Mr. Abawaji, would not demonstrate that he did not use either
      this hammer or a deadly weapon in the assault on his wife. . . .
      [H]is wife testified to the attack with a hammer. The defendant
      admitted the same to law enforcement. This evidence strongly
      supports the sentencing enhancement with or without the actual
      hammer, and with or without any DNA evidence on that hammer.
      Moreover, the jury was aware that there was no DNA evidence
      from the hammer. The jury convicted Mr. Abawaji and returned a
      special verdict finding that Defendant was armed with a deadly
      weapon notwithstanding a lack of DNA evidence. A test today
      would only confirm what the jury knew: the State had no DNA
      evidence from the hammer. This result would fail to raise the
      likelihood that Mr. Abawaji did not use a deadly weapon on a more
      probable than not basis.

      The superior court did not abuse its discretion by denying Abawaji’s

motion for postconviction DNA testing. Abawaji contends that a lack of Belte’s

DNA on the hammer would necessarily show that “no hammer was used,” and

that he is innocent. Not so. Even if the hammer is devoid of Belte’s DNA,

Abawaji’s desired conclusion does not necessarily follow, as there remains

overwhelming evidence that Abawaji did, indeed, hit Belte with a hammer. The

evidence established that Abawaji himself telephoned 911 and reported that he

had hit Belte with a hammer because she “pissed [him] off.” It further established

that Abawaji confessed to the responding officers that he had struck Belte with a

hammer. In addition, Belte testified that Abawaji attacked her with a hammer.

And a hammer was found by the police in the exact location at which Abawaji

                                            10
No. 81867-8-I/11


told them it would be found. Moreover, Belte’s attending physician testified that

Belte had suffered multiple depressed skull fractures to different parts of her

head, which the doctor described as “bleeding dents.”

       Furthermore, during closing argument, Abawaji’s attorney acknowledged

the lack of DNA evidence on the hammer, asking “[w]here is the blood on the

hammer? Find the hammer. There is no blood.” His defense counsel also

stated, “What they haven’t proven to you is that their weapon has absolutely no

forensic or scientific evidence of her DNA or any blood or anything of that

matter.” His attorney concluded the closing argument by declaring to the jury

that the “State did not investigate this case to the full extent they should have and

didn’t present you with the evidence that would convince you beyond a

reasonable doubt that the hammer was the weapon that was used and that the

hammer . . . was used multiple times to hit Ms. Belte.”

       Thus, Abawaji already argued to the jury that Belte’s blood was not on the

hammer. Furthermore, if DNA testing were to be performed, Abawaji would lose

the benefit of the inference that the police conducted an incomplete investigation

of the crime. In such a circumstance, as the superior court observed, the jury

would know no more than what it already knew.

       Not to be deterred, Abawaji next contends that the superior court erred by

denying his motion for postconviction DNA testing because it was unfamiliar with

the trial record.2 According to Abawaji, the superior court presumed that there



       2 Judge Averil Rothrock was appointed to Department 16 of King County Superior Court
in October 2018 to replace Judge John Chun, who presided over Abawaji’s trial, upon Judge
Chun’s appointment to this court.

                                                11
No. 81867-8-I/12


was no conflict at trial over Abawaji’s use of a hammer. Again, we disagree. As

Abawaji also recognizes, the superior court, in ruling on this motion, reviewed our

decision entered on direct appeal. Notably, that decision reads, in part:

              Abawaji also asserts that the jury should not have relied on
       his statement to law enforcement officers because those
       statements were made in fear due to his cultural background.
       Abawaji testified he lied to the 911 operator about the hammer to
       get help to Belte faster. He said that he did not change his story
       when officers arrived on scene because he did not want officers to
       assault him. He stated that “in [his] country, police beat you up to
       death.”. . . . He stated that he did everything the police wanted
       because he did not want to get beat. The jury considered his
       testimony on these issues and rejected it. Because we do not
       reweigh evidence on appeal, we reject Abawaji’s claim.

Abawaji, No. 74256-6-I, slip op. at 10 (footnote omitted).

       It is clear that the superior court was well aware of Abawaji’s trial

testimony and the evidence that was presented against him.

       On a more probable than not basis, a favorable DNA test result (that the

hammer does not have Belte’s DNA on it) when considered alongside the

evidence presented at trial would not demonstrate that Abawaji is more likely

innocent than not. Therefore, the superior court did not abuse its discretion by

denying the motion for postconviction DNA testing.

       Accordingly, Abawaji’s assignment of error fails.

                                          III

       Abawaji next contends that the superior court erred by not appointing

counsel for the purpose of preparing and presenting the motion for postconviction

DNA testing, as allowed by RCW 10.73.170(4). According to Abawaji, the

superior court erroneously found that he was not indigent. Because Abawaji fails



                                                12
No. 81867-8-I/13


to establish that the superior court abused its discretion by denying his request,

his claim fails.

      We review a trial court’s ruling on a motion for postconviction DNA testing

for abuse of discretion. Crumpton, 181 Wn.2d at 257. A trial court abuses its

discretion when “‘no reasonable judge would have made the same ruling.’” State

v. Burke, 196 Wn.2d 712, 741, 478 P.3d 1096 1096 (2021) (internal quotation

marks omitted) (quoting State v. Ohlson, 162 Wn.2d 1, 8, 168 P.3d 1273 (2007)),

cert. denied, 2021 WL 4508294 U.S. Wash. (Oct. 4, 2021).

      The statutory considerations for appointing counsel are as follows:

       Upon written request to the court that entered a judgment of
       conviction, a convicted person who demonstrates that he or she is
       indigent under RCW 10.101.010 may request appointment of
       counsel solely to prepare and present a motion under this section,
       and the court, in its discretion, may grant the request. Such motion
       for appointment of counsel shall comply with all procedural
       requirements established by court rule.

RCW 10.73.170(4).

       There are two steps to appointing counsel provided by this statute: (1)

demonstration of indigence, and (2) the court’s exercise of discretion to appoint

or not appoint counsel.

       The superior court concluded that Abawaji failed to show that he was

indigent. Additionally, the superior court concluded that, even if Abawaji had

made a showing of indigence, it would have nevertheless denied the motion. In

so ruling, the superior court observed that Abawaji “prepared a motion and it

sufficiently describes his theory and request.” As such, the superior court ruled

that, the “appointment of an attorney would not significantly advance Mr.



                                            13
No. 81867-8-I/14


Abawaji’s motion and that the theory and grounds for which he seeks attorney

assistance do not warrant appointment.”

       Abawaji fails to demonstrate that no reasonable judge would have made

the same ruling. The superior court was aware of the basis for Abawaji’s

request. It ruled that Abawaji had successfully communicated what he desired

and why he should succeed to the court. As the superior court’s order states, “[a]

lack of DNA evidence connected to [Belte] on the hammer, presuming the result

of a test would produce this ‘favorable’ result for Mr. Abawaji, would not

demonstrate that he did not use either this hammer or a deadly weapon in the

assault on [Belte].”

       The superior court understood Abawaji’s request and his basis for making

it. The superior court reasonably concluded that appointment of counsel was not

necessary to aid Abawaji in his request. There was no abuse of discretion.

       Accordingly, Abawaji’s assignment of error fails.

       Affirmed.




WE CONCUR:




                                            14